United States Court of Appeals
            For the Eighth Circuit
        ___________________________

                No. 20-1509
        ___________________________

            United States of America

                      Plaintiff - Appellee

                        v.

                James B. Mitchell

                  Defendant - Appellant
        ___________________________

                No. 20-1510
        ___________________________

            United States of America

                      Plaintiff - Appellee

                        v.

                James B. Mitchell

                   Defendant - Appellant
                 ____________

     Appeal from United States District Court
for the Western District of Arkansas - Fayetteville
                 ____________
                           Submitted: December 14, 2020
                                 Filed: January 4, 2021
                                  [Unpublished]
                                  ____________

Before GRUENDER, ERICKSON, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

       In two separate criminal proceedings, James B. Mitchell pleaded guilty to
several federal crimes. In the first case, the district court1 sentenced Mitchell to 126
months’ imprisonment and three years’ supervised release. In the second, the court
sentenced Mitchell to twelve months’ imprisonment (to run consecutively with the
prior sentence) and three years’ supervised release (to run concurrently with the prior
supervised-release term).

       Mitchell moved to reduce both sentences pursuant to 18 U.S.C. § 3582(c)(1)
and asked for immediate release from prison. The district court denied Mitchell’s
motion. Mitchell appeals the district court’s denial and, for the first time, also argues
that his continued imprisonment during the COVID-19 pandemic violates the Eighth
Amendment.

      Before considering the merits, we must first determine whether we have
subject-matter jurisdiction over Mitchell’s appeal. See, e.g., Sianis v. Jensen, 294
F.3d 994, 997 (8th Cir. 2002) (“Subject matter jurisdiction is a threshold matter that
we are obligated to address at the outset.”). “Under Article III of the Constitution,
[we] may adjudicate only actual, ongoing cases or controversies.” McCarthy v.
Ozark Sch. Dist., 359 F.3d 1029, 1035 (8th Cir. 2004) (internal quotation marks
omitted); see also United States v. Sanders, 276 F. App’x 532, 533 (8th Cir. 2008)
(per curiam) (same). “Thus, we will dismiss as moot a case in which changed

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.

                                          -2-
circumstances have already provided the requested relief and eliminated the need for
court action.” Teague v. Cooper, 720 F.3d 973, 976 (8th Cir. 2013) (internal
quotation marks and brackets omitted); Sanders, 276 F. App’x at 533 (same).

       Here, the relief Mitchell sought from the district court was to be released from
prison. While this appeal was pending, he was released from prison. Thus, Mitchell
has already obtained his requested relief, and his appeal is moot. See, e.g., Tillisy v.
Lappin, 324 F. App’x 543, 543 (8th Cir. 2009) (per curiam) (holding that a prisoner’s
challenge of an early-release denial was moot when he had been released pending
his appeal).

       Although Mitchell acknowledges his request for early release is now moot, he
insists his appeal is not because we could still order the district court to reduce his
term of supervised release. But, as Mitchell candidly concedes, he did not ask the
district court to reduce his supervised-release term. Accordingly, Mitchell has
already obtained what he sought from the district court. For example, in Owen v.
United States, we dismissed a challenge to an already-completed prison term as
moot. 930 F.3d 989, 991 (8th Cir. 2019). We rejected the argument that “there
[was] still a live case or controversy arising from [a] continued term of supervised
release” because the appellant had not challenged his term of supervised release
before the district court. Id. at 990. So too here, “[t]he mere fact that [Mitchell] is
serving an unexpired, unchallenged term of supervised release does not sustain an
actual controversy.” See id.

      For the foregoing reasons, we dismiss Mitchell’s appeal as moot.
                      ______________________________




                                          -3-